Lithe, J.
1. Considering the nature of the defense interposed to the action, and the evidence submitted to sustain it, there was no error in the charges complained of. The same are abstractly correct statements of the law, and applicable to the issues made by the pleadings.
2. The evidence was sufficient to warrant the verdict, which is not shown to be excessive, and there was no error in refusing to grant a new trial for any of the reasons assigned.

Judgment affirmed,.

All the Justices concurring, except Lewis, J., absent.